UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6249


EDDIE DEAN DOGAN, JR.,

                    Petitioner - Appellant,

             v.

WARDEN BARRY TUCKER,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Henry M. Herlong, Jr., Senior District Judge. (4:19-cv-00030-HMH)


Submitted: April 18, 2019                                         Decided: May 1, 2019


Before KEENAN and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Eddie Dean Dogan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eddie Dean Dogan, Jr., seeks to appeal the district court’s order dismissing his 28

U.S.C. § 2254 (2012) petition as successive. The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended that relief be denied and advised Dogan that failure to file timely, specific

objections to this recommendation would waive appellate review of a district court order

based upon the recommendation.          Although Dogan filed timely objections to the

magistrate judge’s recommendation, the district court determined that the objections were

nonspecific and unrelated to the magistrate judge’s dispositive findings.           After

conducting its review, the court adopted the magistrate judge’s report and

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). To

qualify as specific, a party’s objections to a magistrate judge’s recommendations must

“reasonably . . . alert the district court of the true ground for the objection.” United

States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007); see also United States v. Benton,

523 F.3d 424, 428 (4th Cir. 2008) (same). Dogan has waived appellate review by failing

to file specific objections after receiving proper notice. Accordingly, we deny his motion

for a certificate of appealability and dismiss the appeal.



                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        DISMISSED




                                          3